WOODS, Circuit Judge
(dissenting). Section 10 of the Act of August 10, 1917, 40 Stat. 276, 279 (Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 3115%ii), provides:
*356“That the President is authorized, from time to time, to requisition foods, feeds, fuels, and other' supplies necessary to the support of the army or the maintenance of the navy, or any other public use connected with the common defense, and to requisition, or otherwise provide, storage facilities for such supplies; and he shall ascertain and pay a "just compensation therefor. If the compensation so' determined be not satisfactory to the person entitled to receive the same, such person shall be paid seventy-five per centum of the amount so determined by the President, and shall be entitled to sue the United States to recover such further sum as, added to said seventy-five per centum, will make up such amount as will be just compensation for such necessaries or storage space, and jurisdiction is hereby conferred on the United States District Courts to hear and determine all such controversies.”
Under this act the President, on May 23, 1919, requisitioned and took possession of a parcel of land, the property of the Seaboard Air Line Railway Company, and ascertained its value to be $235.80, but paid no part of the estimated value. Being dissatisfied with this valuation, the railway company on August 9, 1920, sued the United States to recover $99,823.15 — the difference between $100,000, .the alleged value of the property, and 75 per centum of the value fixed by the President, and interest thereon from the date of the taking. On trial the following issue was submitted to the jury without objection:
“What, on May 23, 1919, was the fair and reasonable value which would constitute a just compensation to be paid for the taking for public' purposes of the lands mentioned and described in the petition herein?”
On May 5, 1921, the jury found the fair and reasonable value of the land on May 29, 1919, to be $6,000. Thereupon the court entered judgment in favor of the railway company for $6,000, with interest from May 23, 1919. The United States brings the case here, assigning error in the allowance of interest from the date of the taking of the land on its valúe at that date as fixed by the jury.
Section 177 of the Judicial Code (Comp. St. § 1168) forbids the Court of Claims to allow interest on claims against the government until after judgment. The general proposition, that interest cannot be allowed on claims against the government, unless it is so provided by statute, is too well settled for discussion. Authorities on this general proposition are cited in United States v. North American T. & T. Co., 253 U. S. 330, 40 Sup. Ct. 518, 64 L. Ed. 935. That suit being in the Court of Claims, although brought by the owner for the value of land taken, interest was denied, because the statutp forbade it. But the court says:
“It may be that interest could be collected as part of the just compensation in condemnation proceedings brought by the government.”
In United States v. Rogers, 255 U. S. 163, at page 169, 41 Sup. Ct. 281, at page 282 ( 65 L. Ed. 566), the court thus states the rule:
“It is unquestionably true that the United States, upon claims made against it, cannot, in the absence of a statute to that end, be subjected to the payment of interest. Angarica v. Bayard, 127 U. S. 251, 260; United States v. North Carolina, 136 U. S. 211, 216, cited and approved in National Volunteer Home v. Parrish, 229 U. S. 494, 496. In the present case the landowners did not sue upon a claim against the government, as was, the fact in United States v. North American Transportation & Trading Co., 253 U. S. 330. The government was seeking for purposes authorized by statute to appropriate the lands, and it had actually taken them, and had deprived the owners of all beneficial *357uso thereof from the date from which the allowance of interest ran. * * * In fixing the compensation, the District Court, and the Circuit Court of Appeals in affirming the judgment, followed the New Mexico statute fixing the rato of interest at 8 per cent. This was in conformity with a former ruling of the Circuit Court of Appeals applying the statutes of Minnesota to lands appropriated in that state. United States v. Sargeant, 162 Fed. 81. The government urges that the Conformity Act of August 1, 1888, does not require the United States government to be bound by tho rule of the state statute in ¡Lo allowance of iutarest. This may be true, but we agree with the courts l-elow that the allowance of just compensation by giving interest from the time of talcing until payment is a convenient and fair method of ascertaining the sum to which the owner of the land is entitled.”
There is no denial in the majority opinion in the case before us that just compensation required by the Constitution is not complete without the payment of the value at the date of the taking with interest to the date of payment. But interest is denied on the ground (1) that this proceeding under section 10 is not a condemnation proceeding; and (2) that, even if it is a condemnation proceeding, it is not one instituted by the United States, but an independent suit instituted by the owner of the land.
Any proceeding prescribed or authorized by a state or the federal Legislature to acquire land for public purposes and to ascertain just compensation for it is a condemnation proceeding, and every step taken in it from the beginning to the end is a part of the condemnation. It may be a suit by the government before taking without other proceeding, as Kohl v. United States, 91 U. S. 367, 376, 23 L. Ed. 449. In Garrison v. New York, 21 Wall. 196, at page 204 (22 L. Ed. 612), the court says:
“The proceeding to ascertain the benefits or losses which will accrue to the owner oí property when taken for public uso, and thus tho compensation to bo made to him, is in tho nature of an inquest on the part of the state, and is necessarily under her control. It is her duty to see that the estimates made are just, not merely to the individual whose property is taken, but to the public which is to pay for it.”
In Kennebec Water Dist. v. Waterville, 96 Me. 234, 236, 52 Atl. 774—789, condemnation is defined to be:
“A special proceeding, provided and authorized by the sovereign power by whwe authority the property is taken, to determine a specific fact. The proceedings are in the nature of an inquisition on the part of the state.”
See, also, Filbin Corporation v. United States (D. C.) 265 Fed. 354.
The title does not vest in the'government until the just compensation has been ascertained on a fair hearing and actually paid. Garrison v. United States, supra. It seems to me perfectly clear that the taking and method of ascertainment of value and payment prescribed by section 10 is a condemnation proceeding instituted by the government. The Congress has in one section prescribed an exclusive and complete scheme of condemnation to be instituted by the government. Each successive step prescribed by the statute — the taking, the tentative ascertainment of value, the payment of 75 per centum of such valuation, the suit by a dissatisfied landowner — is a part of one condemnation proceeding instituted by the United States. This being so, it seems to follow the landowner is entitled to interest on the value at the date of *358the taking until payment, on the authority of United States v. North American T. & T. Co., 253 U. S. 330, 40 Sup. Ct. 518, 64 L. Ed. 935, and United States v. Rogers, 255 U. S. 163, 41 Sup. Ct. 281, 65 L. Ed. 566.
The distinction that a landowner is entitled to interest when the government institutes the proceeding, but not entitled to it when the government forces him to institute it, is admittedly mounted on a technicality having no foundation in justice. It seems to me, to deny interest justly due in this case is to further displace the just compensation required by the, Constitution by the additional technical holding that the suit brought by the landowner is not a part of the condemnation proceeding instituted by the United States.